Blair, J.
This appeal relates to the disallowance by • the circuit court of said trustees’ first annual account and was heard by the circuit court at the same time as the appeal from the allowance of said trustees’ third annual account. Both cases were brought to this court for review and submitted at the same time. The principal brief was filed in the case relating to the third annual account, with the request by both parties that it be considered in this case. The opinion filed April 1, 1908, 152 Mich. 218, necessitates the reversal of this case, and the judgment is, therefore, reversed, with costs, and a new trial granted.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.